DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendments filed on 28 December 2021, wherein: 
Claims 1, 5-9, and 13-17 are amended.
Claims 2-4 and 10-12 are original.
Claim 18-20 are previously presented.
Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 9 each end the determining a second measure of similarity limitation with the term “and” as well as adding the term “and” to the end of the comparing limitation.  It is recommended to only use the term “and” to end the limitation preceding the last limitation.  
Dependent claims 2-8 and 10-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 1-20 are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).
However, the claims recite receiving information on a plurality of targets and information on the user-specified path; defining a respective evaluation area for each target of the plurality of targets; and determining whether the user has successfully selected a first target in the plurality of targets by: determining from the user-specified path an entry point for the user-specified path into the evaluation area for the first target and an exit point for the user-specified path out of the evaluation area for the first target; determining a first measure of similarity corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a first model path that is a straight line from the determined entry point to the determined exit point; determining a second measure of similarity corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a second model path, the second model path being formed from a first straight-line section from the determined entry point to the first target and a second straight-line section from the first target to the determined exit point; and comparing the determined first and second measures of similarity to determine whether the user has successfully selected the first target; and changing the appearance of the first target based on whether the user was determined to 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an electronic device (claim 1), a computer program product comprising a non-transitory computer readable medium having computer readable code (claim 8), a processing unit (claims 8 and 9), and an apparatus (claim 9) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., receiving data and processing the received data).  This is evidenced by at least Fig. 1-3 and 9, which illustrate the components as either non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least line 30 of pg. 4 - line 26 of pg. 5, line 6 of pg. 8, line 13 of pg. 9 - line 32 of pg. 11, line 22 of pg. 12 - line 9 of pg. 13, lines 13-21 of pg. 21.  For instance, the apparatus “may assess a scanned or digitized image of a paper-based test that is being or has been completed by a user” (lines 27-28 of pg. 10 in the specification) or “provide an electronic implementation of the test, game or activity… and the user uses a user interface” which “can include any suitable type of device or component that allows a user to specify the line or path, such as a computer mouse, a touchpad, or a touchscreen” (lines 6-12 of pg. 11 in the specification).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Furthermore, the step of changing the appearance of the first target based on whether the user was determined to have successfully selected the first target, while part of the abstract idea as identified in Step 2A, Prong 1, above, is also merely a conventional means of outputting the successful selection of a target.  One 

35 USC § 102 and 103
The closest prior art found is Hagler1.  However, while Hagler’s accuracy determinations are based on Fitts’ Law which the claimed similarity determinations are similar to, Hagler does not explicitly teach nor make obvious the limitations “determining a first measure of similarity, corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a first model path that is a straight line from the determined entry point to the determined exit point; determining a second measure of similarity, corresponding to a measure of similarity for the part of the user-specified path in the evaluation area for the first target and a second model path formed from a first straight-line section from the determined entry point to the first target and a second straight-line section from the first target to the determined exit point” in independent claims 1 and 9.

Response to Arguments
Applicant’s arguments, filed 28 December 2021, with respect to the objections to the specification and the drawings have been fully considered.  The amendments to the 

Applicant’s arguments, filed 28 December 2021, with respect to the rejection of claims 8 and 18-20 under 35 USC 112(b) have been fully considered.  The amendments to claim 8 obviate the rejection.  Therefore, this rejection has been withdrawn. 

Applicant’s arguments, filed 28 December 2021, with respect to the rejection of claims 8 and 18-20 under 35 USC 101, transitory medium, have been fully considered.  The amendments to claim 8 obviate the rejection.  Therefore, this rejection has been withdrawn. 

Applicant's remaining arguments filed 28 December 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, judicial exception, Applicant asserts that the amended claims are directed to a specific solution to a problem encountered with the assessment of a specific type of neuropsychological test.
Examiner respectfully disagrees.  As written, a specific type of neuropsychological test, let alone any neuropsychological test, is not claimed.  Thus, a specific solution is also not claimed.  
Applicant then asserts that the claims specify that the target being evaluated with not directly crossed or touched by the part of the user-specified path, and therefore the claims are directly tied to the problem of consistently and reliably evaluating the results of such a trail making test-type of activity, and that the claims have been amended to require changing the appearance of the target based on the determination of whether the target was successfully “hit” or not.
SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hagler, S., Jimison, H. B., & Pavel, M. (2014). Assessing executive function using a computer game: Computational modeling of cognitive processes. IEEE Journal of Biomedical and Health Informatics, 18(4), 1442–1452. https://doi.org/10.1109/jbhi.2014.2299793